DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 10/01/2020.  Claims 1-11 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020 and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a recognizer” in claim 1 (as recognizer 130 in col. 15, lines 2 – col. 16, line 21 of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, lines 2-3, the recitation “when a lane change to another lane present in a direction opposite to an adjacent lane to which a lane change is stopped is performed” is unclear.  It is unclear because the Examiner does not know what direction is a direction opposite to an adjacent lane.  It appears a lane change to another lane is in a direction opposite to a direction for lane change to an adjacent lane.

In claim 2, lines 4-5, the recitation “the driving controller makes the first period shorter than when a lane change is performed to the adjacent lane to which a lane change is stopped” is unclear.  It is unclear because the Examiner does not know what the first period is being compared to and how many lane changes being made.  It appears that a period for lane change to another lane in a direction opposite to a direction for a lane change to an adjacent lane is shorter than the first period.  

In claim 8, line 3, the recitation “the reason” lacks proper antecedent basis in the claim. 

Claim 9 is rejected due to their dependency on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi (WO 2020230304 A1).

Regarding claims 1, 10 and 11, Taniguchi discloses:
A vehicle control device (vehicle travel control device 1; Fig. 1), method and computer-readable non-transitory storage medium, the vehicle control device comprising: 
a recognizer (sensor 11; Fig. 1) configured to recognize a peripheral status of a host vehicle (own vehicle; [0011], [0022])(sensor 11 detects travel information of the own vehicle; [0011], [0022]); and 
a driving controller (control device 19; Fig. 1) configured to control one or both of steering and speed of the host vehicle on the basis of the peripheral status recognized by the recognizer or map information (control device 19 controls traveling speed and steering of the vehicle based on travel information of the sensor 11 or the map database 13; [0022]-[0023]), 

the lane change controller performs a first operation (LCP; [0030]) of changing lanes according to a request from an occupant of the host vehicle (performs LCP according to an operation on in-vehicle device 14 by the driver; [0018], [0030]) and a second operation (LCM; [0032]) of changing lanes on the basis of a result of recognition performed by the recognizer (performs LCM including movement to adjacent lane based on the LCP according to the operation on the in-vehicle device 14 or lane change assistance switch 176 of input device 17; Figs. 1-2, [0016], [0018], [0030], [0032]), and 
when changing lanes is stopped at the time of execution of the first operation (when condition 10 is satisfied while LCP is activated; [0058]), causes the host vehicle to continue traveling in the host vehicle traveling lane (transition to lane keep; [0058]) and prohibits a lane change by the second operation within a first period (a period to which LCP is set to be performed; [0058])(transition to lane keep so that LCM during the period to which LCP is set to be performed is not performed/prohibited; [0058]) including a distance (there is no space in the adjacent lane, etc.; [0058]) or time (LCP could not be started within 10 seconds, LCM could not be started within 5 seconds after the LCP was activated, etc.; [0058]) from a first time at which changing lanes is stopped (time at which lane change is transition to lane keep; [0058]).

Regarding claim 2, Taniguchi discloses:
wherein, when a lane change to another lane present in a direction opposite to an adjacent lane to which a lane change is stopped is performed (the driver holds the steering wheel in a direction opposite to the direction of lane change; [0058]) on the basis of a position of the host vehicle, the driving controller makes the first period shorter than when a lane change is performed to the adjacent 

Regarding claim 3, Taniguchi discloses:
wherein, when a reason for changing lanes to the adjacent lane is guidance to a destination (there is a space in the destination lane for lane change; [0030]), the driving controller makes the first period shorter than in the case of another reason (when the condition 10 is satisfied, e.g. the driver holds the steering wheel, or there is a slow car ahead, etc., the control device 19 transitions to lane keep instead of performing LCP for lane change, therefore, the period to which LCP is set to be performed is cut short; [0058]).

Regarding claim 4, Taniguchi discloses:
wherein, when a lane change from the host vehicle traveling lane of the host vehicle to the adjacent lane by the first operation is completed (when LCP is activated; [0058]), the driving controller suppresses a lane change by the second operation within a second period shorter than the first period from a time of the completion (LCM could not be started within 5 seconds after LCP was activated from the period to which LCP is set to be performed; [0058]).

Regarding claim 5, Taniguchi discloses:
further comprising: 
an operation receiver (in-vehicle device 14 or lane change assistance switch 176 of input device 17; Figs. 1-2) configured to receive an intention of a lane change from the occupant (in-vehicle device 14 
wherein the driving controller executes a lane change by the first operation when the operation receiver has received the intention of the lane change (the control device 19 activates LCP when in-vehicle device 14 or lane change assistance switch 176 of input device 17 receives input from the driver for lane change; Figs. 1-2, [0016], [0018], [0030], [0032]).

Regarding claim 6, Taniguchi discloses:
wherein the second operation includes processing of determining whether it is possible to cause the host vehicle to change lanes from the host vehicle traveling lane to the adjacent lane (performs LCM includes determined whether condition 10 is satisfied, e.g. the driver holds the steering wheel, or there is a slow car ahead, etc.; Figs. 1-2, [0016], [0018], [0030], [0032]).

Regarding claim 7, Taniguchi discloses:
wherein the driving controller changes the first period on the basis of a reason why changing lanes is stopped (when the condition 10 is satisfied, e.g. the driver holds the steering wheel, or there is a slow car ahead, etc., the control device 19 transitions to lane keep instead of performing LCP for lane change, therefore, the period to which LCP is set to be performed is cut short; [0058]).

Regarding claim 8, Taniguchi discloses:
wherein the driving controller further includes a notification controller configured to notify the occupant of the reason why changing lanes is stopped when the lane change is stopped (control device 19 notifies the driver why the lane change is necessary even when there is no space capable of changing lane, i.e., condition 10 is not satisfied, and the control device 19 transitions to lane keep; [0042], [0058]).

Regarding claim 9, Taniguchi discloses:
wherein the notification controller notifies the occupant that a lane change by the second operation becomes possible when a time for prohibiting the lane change by the second operation has elapsed (when a predetermined condition for executing the lane change is satisfied, the driver is presented with lane change information as to whether or not to consent to lane change; [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Toda et al. (US 20190283754 A1) discloses a driving controller that is configured to control acceleration and deceleration and steering of the subject vehicle according to the surrounding situation recognized by the recognizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665